on numbers provided by the victim, the Division recommended that
                Nemecek pay $125,230.35 in restitution.
                            At the sentencing hearing, Nemecek objected to the restitution
                request and asked that the State "be required to prove it as opposed to
                [the district court] just taking their word for it." Nemecek also challenged
                the manner in which the requested restitution amount was calculated,
                arguing that the victim was "double counting the money." The victim
                testified at the sentencing hearing that he "went back as far as four years"
                and determined that Nemecek embezzled over $200,000 from his
                company, but no documentation was provided by the victim or the State to
                support the claim. When asked by defense counsel if he supplied the
                numbers and information to the investigating officers while the case was
                pending, the victim replied:
                                  Yes, we did turn in, I think he said he had a
                            record of up to hundred something thousand, but
                            could only find [$153,000 in the documents we
                            gave him. He couldn't find the other in the
                            documents we gave him. They are somewhere.
                            We could probably come up with them if we tried
                            hard enough.

                            We conclude that the district court abused its discretion by
                imposing restitution in the amount of $125,230.35. See Igbinovia v. State,
                111 Nev. 699, 707, 895 P.2d 1304, 1309 (1995) (the district court's
                imposition of a condition of probation is reviewed for an abuse of
                discretion); see also Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582,
                585 (2005) ("An abuse of discretion occurs if the district court's decision is
                arbitrary or capricious or if it exceeds the bounds of law or reason."
                (internal quotations omitted)). The State failed to provide substantial
                evidence or a sufficient factual basis to support the amount awarded in

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                excess of the agreed-upon figure of $53,958.35; therefore, we vacate the
                restitution award and remand the matter to the district court with
                instructions to conduct a restitution hearing. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED IN PART
                AND VACATED IN PART AND REMAND this matter to the district court
                for proceedings consistent with this order.




                                                                                 J.
                                                   Hardesty


                                                   TP
                                                   Parraguirre
                                                              t




                                                   Cherry


                cc: Hon. Scott N. Freeman, District Judge
                     David Kalo Neidert
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A